DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (NPL dated 1/29/21, 60 Pages) in view of MolavianJazi (US 20190159136 A1).
For claim 1, D1 discloses a method for uplink data transmission, suitable for user equipment (UE) (Page 21-24, Section “Dynamic Multiplexing Design” between gNB and UEs), the method comprising: 
receiving a first message to obtain a dynamic grant (Page 21-24, Section “Dynamic Multiplexing Design”, e.g., Page 22, 1st paragraph “Preemption allows the gNB to signal the UE(s) with ongoing transmission/”); 
using the dynamic grant to upload a first type data according to the first message (Page 24, 1st paragraph “grant-based UL transmission for lower-priority traffic”); 
receiving a second message to obtain a configured grant (Page 23, 1st paragraph “grant-free UL transmission for URLLC may take higher priority”; note that grant-free is a special kind of configured grant that would use any available resources); 
grant-free UL transmission for URLLC may take higher priority”); 
cancelling the first type data uploading if the first type data uploading and a first priority of the dynamic grant is lower than a second priority of the configured grant (Page 21-24, Section “Dynamic Multiplexing Design”, e.g., Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly” and Page 24, 1st paragraph “grant-free UL transmission for URLLC may take higher priority than the grant-based UL transmission for lower-priority traffic”); and 
determining whether to resume the first type data uploading after the end of the second type data uploading (suggested by Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”).
D1 is silent on but MolavianJazi, in the same field of 5G communication, discloses second type data uploading are partially or fully overlapping in time ([0078] “The one or more heterogeneous UL transmissions either at least partially overlap in time or fully overlap in time, and each UL transmission of the one or more heterogeneous UL transmissions may have a different duration, a different required transmit power, and/or a different priority”; note that UE receives control messages from gNB regarding resources used for UL transmission in view of FIGs. 1 and 4). 

Claim 7 is rejected because it is the method performed at the corresponding base station via UE in claim 1 and has the same subject matter as claim 1.
Claim 15 is rejected because it is the corresponding UE claim that performs the method of claim 1 and has the same subject matter as claim 1.
Claim 16 is rejected because it is the corresponding base station claim that performs the method of claim 7 and has the same subject matter as claim 7.
As to claim 2, D1 in view of MolavianJazi discloses claim 1, D1 further discloses: the first message instructs the UE to resume the first type data uploading after the end of the second type data uploading if the first priority of the dynamic grant is lower than the second priority of the configured grant (Page 23, 1st paragraph “grant-free UL transmission for URLLC may take higher priority” and Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”).
As to claims 3 and 9, D1 in view of MolavianJazi discloses claims 1 and 7, D1 further discloses: the first message comprises a modulation and coding scheme (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance”); and the step of using the dynamic grant to upload the first type data according to the first message comprises: uploading the first type data by using the modulation and coding scheme if determining to resume the first type data uploading after the end of the second type data uploading (suggested by Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”). 
As to claims 4 and 10, D1 in view of MolavianJazi discloses claims 1 and 7, D1 further discloses: the first message comprises an index (suggested by FIG. 4.10 in view of last paragraph of Page 22 “The preemption indication in Figure 4.10 is transmitted at the beginning of the next slot, instead of being transmitted at the time of preemption, in order not to create additional burden on the eMBB UEs to monitor the control channel too frequently”); and the step of using the dynamic grant to upload the first type data according to the first message comprises: selecting a modulation and coding scheme from a table comprising a plurality of modulation and coding schemes according to the index; and uploading the first type data by using the modulation and coding scheme if determining to resume the first type data uploading after the end of the second type data uploading (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance”). 
As to claim 5, D1 in view of MolavianJazi discloses claim 1, MolavianJazi further discloses: receiving a third message, wherein the third message comprises an overlap The one or more heterogeneous UL transmissions either at least partially overlap in time or fully overlap in time, and each UL transmission of the one or more heterogeneous UL transmissions may have a different duration, a different required transmit power, and/or a different priority”; note that UE receives control messages from gNB regarding resources used for UL transmission in view of FIGs. 1 and 4). One skilled in the art would be motivated to include a condition apply D1’s teaching on pausing lower priority transmissions to ensure the higher priority transmissions getting sufficient resources, the condition in the case of partial overlap would the threshold of overlap that would trigger the pausing of the lower priority transmission. The motivation of combining D1 and MolavianJazi is the same as described in the parent claim.
As to claim 6, D1 in view of MolavianJazi discloses claim 5, MolavianJazi further discloses: the third message is a radio resource control signaling (FIGs. 1 and 4 in view of [0078]). The motivation of combining D1 and MolavianJazi is the same as described in the parent claim.
As to claim 8, D1 in view of MolavianJazi discloses claim 7, D1 further discloses: receiving the first type data if the reception of the second type data is failed the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”; note that “temporarily pause” suggests resuming quickly).
As to claim 11, D1 in view of MolavianJazi discloses 9, D1 further discloses: the first message comprises a modulation and coding scheme (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance”); and the step of receiving the first type data comprises: decoding the first type data according to the modulation and coding scheme; and decoding the first type data according to an original modulation and coding scheme if the decoding according to the modulation and coding scheme is failed (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance” and (suggested by Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”).
As to claim 12, D1 in view of MolavianJazi discloses claim 9, D1 further discloses: the first message comprises an index (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance”); and the step of receiving the first type data comprises: selecting a modulation and coding scheme corresponding to the index from a table comprising a plurality of modulation and coding schemes; decoding the first type data according to the modulation and coding scheme; and decoding the first type data according to a original modulation and coding scheme if the decoding according to the modulation and coding scheme is failed (last paragraph of Page 22 “the gNB can transmit a preemption indication to the eMBB UEs to inform about the punctured resources, as shown in Figure 4.10, so that the UE can take it into account in the decoding procedure to improve the decoding performance” and (suggested by Page 22, 1st paragraph “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly”).
As to claim 13, D1 in view of MolavianJazi discloses claim 7, MolavianJazi further discloses: transmitting a third message, wherein the third message comprises an overlap threshold value (suggested by [0078] “The one or more heterogeneous UL transmissions either at least partially overlap in time or fully overlap in time, and each UL transmission of the one or more heterogeneous UL transmissions may have a different duration, a different required transmit power, and/or a different priority”; note that UE receives control messages from gNB regarding resources used for UL transmission in view of FIGs. 1 and 4). One skilled in the art would be motivated to include a condition apply D1’s teaching on pausing lower priority transmissions to ensure the higher priority transmissions getting sufficient resources, 
As to claim 14, D1 in view of MolavianJazi discloses claim 13, MolavianJazi further discloses: receiving the first type data in response to that a ratio of an overlapping period between the first type data uploading and the second type data uploading to a period of the first type data uploading is less than or equal to the overlap threshold value; and not receiving the first type data in response to that the ratio is greater than the overlap threshold value (suggested by FIGs. 1 and 4 in view of [0078]). The motivation of combining D1 and MolavianJazi is the same as described in the parent claim.
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
For claim 1, Applicant argues that cited references do not disclose claim limitation “cancelling the first type data uploading if the first type data uploading and a first priority of the dynamic grant is lower than a second priority of the configured grant” (1st para of p7) because “D1 does not teach or suggest the case that the priority of the dynamic data transmission is lower than the priority of pre-configured data transmission” (last para of p7)
In response Examiner respectfully disagrees. Applicant acknowledged that “D1 discloses that the URLLC transmission which may occur at any time may be allowed to take higher priority than low- priority data transmission (e.g., eMBB). That is, URLLC transmission may preempt resource pre-allocated for the eMBB transmission” (last para of p7). Office action cited Page 21-24 to read on the claim limitation, which includes “grant-free UL transmission for URLLC may take higher priority than the grant-based UL transmission for lower-priority traffic” (Page 24, 1st paragraph) and “the gNB to signal the UE(s) with ongoing transmission/reception to stop or temporarily pause the transmission/reception and use the freed-up resources to schedule URLLC traffic quickly” (Page 22, 1st paragraph). Note that “stop” is suggests “cancelling”, and the teaching of transmission based on priority may apply any transmission even though the cited section only mentions grant free UL transmission.
For independent claim 7, Applicant made similar argument on, to which Examiner’s response is the same as to claim 1.
For independent claims 15-16 and dependent claims, Applicant arguments are based on claims 1 and 7, to which Examiner’s responses are the same as the ones to claims 1 and 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462